Citation Nr: 1400009	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a skin disorder other than urticaria (claimed as dry scalp, skin rash with swelling and chicken skin).

3.  Entitlement to service connection for right ear hearing loss.  


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from November 1983 to February 1991 and February 2004 to October 2004.  The Board notes that, since his discharge in February 1991, it appears that the Veteran has served in the U.S. Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran's appeal originally also included claims for service connection for posttraumatic stress disorder, right eye injury, urticaria/dry scalp claimed as skin rash with swelling and chicken skin, and a low back strain.  These claims, however, were granted in a May 2010 rating decision.  Consequently, they are no longer on appeal to the Board.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's headaches, diagnosed as cervical occipital pain from cervical spinal pathology, are not related to any injury, disease or event incurred in service.

2.  The Veteran's skin disorder (other than urticaria) diagnosed as actinic keratosis is not related to any injury, disease or event incurred in service.



CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

2.  A skin disorder other than urticaria was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in February 2008, prior to the initial AOJ decision on his claims.  The Board finds that the notice provided fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examination on his claim for service connection for headaches in March 2011.  The Board also notes that a VA skin diseases examination was conducted in July 2009. 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); See Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker at 1334.

A second way to establish direct service connection is set forth in § 3.303(b).  In Walker, the Court of Appeals for the Federal Circuit (Federal Circuit) found that, unlike subsection (a), which is not limited to any specific condition, subsection (b) is restricted to chronic diseases.  "If a veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. at 1335-36.

In addition, the Federal Circuit found that subsection (b) provides a second route by which service connection can be established for a chronic disease, which is if "evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336.  Furthermore, the Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a veteran's chronic disease is either shown or noted.  Id. at 1336-39. 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1) (2013)).

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a) (5) (2013); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii) (2013).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a) (3) (2012). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2013).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4) (2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Headaches

Then Veteran claims that he has headaches that he relates to an incident in service when he was hit on the head while working with a pipe.  In a September 2010 statement, he related that the pipe hit him in the face, caused his head to snap and he blacked out.  He stated he had to be carried off the job site and taken for medical treatment.

Initially the Board notes that headaches are not an enumerated chronic disease in 38 C.F.R. § 3.309(a) and, therefore, service connection is not warranted either based upon chronicity in service or continuity of symptomatology since service pursuant to 38 C.F.R. § 3.303(b) or on a presumptive basis pursuant to 38 C.F.R. § 3.307.  Hence, the Board will only consider whether service connection is warranted based upon the totality of the evidence pursuant to 38 C.F.R. § 3.303(a).

Service treatment records show that the Veteran was treated on March 15, 1990, for trauma to the right eyelid.  It was noted the Veteran stated he was hit by a pipe while working.  He denied loss of consciousness or blurred vision.  He was taken by the duty driver to sick call.  Physical examination revealed an approximately two inch laceration below the eyebrow on the right eyelid.  There was non-profuse bleeding.  His pupils were equal and reactive.  He was able to read print.  Extraocular movement was intact.  He had six cardinal positions of gaze.  X-rays were negative for fracture.  The assessment was laceration, right eyelid.  Follow up note on March 19th indicates he had sutures in the right eyebrow that were dry and intact.  Neurological senses were intact.  Skin was normal to touch but there was mild tenderness to area on palpation.  There was no evidence of infection.  On March 21st, the Veteran returned and the sutures were removed.  It was noted that his neurological senses were intact, skin was normal to touch, and there was no tenderness noted on with palpation.  There was no sign of infection.  There is no subsequent treatment related to this injury noted in the service treatment records.  In fact, there are no complaints of or treatment for headaches seen in any of the in-service clinical notes.  Furthermore, periodic examination reports fail to demonstrate that the Veteran complained of or reported having a history of headaches.  Significantly, at his separation examination in January 1991, no complaints of headaches were made and no neurological abnormalities were found on examination.  

The only mention at all in the service treatment records of headaches is on a Post Deployment Health Assessment dated September 16, 2004 on which the Veteran indicated that he had headaches during his deployment to Kuwait and Iraq from April through October of 2004.  On a September 22, 2004 Report of Medical Assessment, however, the Veteran denied any change in his health and did not report the onset or worsening of headaches during his period of deployment.  Furthermore, on periodic examination for the Navy Reserve conducted in April 2009, the Veteran denied having frequent or severe headaches on his Report of Medical History and no neurological abnormalities were found per the Report of Medical Examination.   

VA treatment records show the Veteran underwent a magnetic resonance imaging (MRI) study of his brain in December 2007 for complaints of headaches occurring two to three times a day.  The brain MRI was negative.  An August 2008 Primary Care note indicates the Veteran still complained of headaches occurring about twice a day on the scalp or the neck or on one side.  Subsequent treatment records do not show any further specific complaints of headaches, although headaches are continued on his problem list and in the assessment of his problems.  

In March 2011, the Veteran underwent VA examination for his headaches.  He reported that his headaches are located mostly in the occipital area.  That day, particularly, he had left parietal occipital pain but stated that it could be on the right side.  The pain was described as sharp and pulsating.  He related that the headaches are moderate and occur two to three times a day and are severe once or twice a week.  Each headache lasts about 30 minutes to 2 hours.  They are not associated with visual disturbances, although he did complain of photophobia during the headaches.  He denied having phonophobia, nausea or vomiting.  The Veteran takes Ibuprofen 800 mg as need for his headaches.  

The examiner also noted in the report that the Veteran had a normal MRI of the brain and was seen in consultation with neurosurgery for cervical spine pain in February 2010.  The Veteran described then a chronic neck pain that is slightly more right-sided and upper cervical.  An MRI of the cervical spine demonstrated degenerative spondylosis with severe spinal canal stenosis at C6-C7 level with spinal cord compression.

The examiner further noted that he had reviewed the claims file and that the service treatment records showed the Veteran had an injury on March 15, 1990, when he was struck by a rod of metal on the right orbital frontal area.  They put some stitches over the firth eyebrow.  The examiner stated that the Veteran was very vague about subsequent headaches; however, he was clear that the headaches did not become a problem until more recently.  

The examiner's impression was that the Veteran had cervical occipital pain from cervical spinal pathology.  He stated that he did not find any link of the present headaches with activities in military service.

After taking into consideration the Veteran's statements and the medical evidence of record, the Board finds that it fails to establish a relationship between the Veteran's current headaches and his active military service.  The service treatment records are silent for complaints of or treatment for headaches, except for the single report of headaches while serving in Iraq and Kuwait in 2004 on the Post Deployment Health Assessment.  However, despite such a report, about a week later, the Veteran failed to report having headaches on a Report of Medical Assessment.  He also failed to report a history of headaches at an April 2009 periodic examination for the Navy Reserve despite the fact that it appears he had received treatment at VA for complaints of headaches.  Furthermore, the VA treatment records do not associate the Veteran's headaches with his military service.  In fact, they are silent for the Veteran having made any such report.  Furthermore, the Veteran himself on his application for service connection stated that the onset of his headaches was in 2005, which was after his discharge in October 2004 from his last period of active duty.  

Furthermore, the VA examiner clearly opined that the Veteran's headaches were not related to his military service, especially to the injury incurred in March 1990.  The examiner's impression was that the pathology of the Veteran's headaches is his cervical spine disorders, not the injury in March 1990 to the right eyebrow area.  His impression appears, from the report, to be derived from the fact that the Veteran reported his headaches to be in the occipital area rather in the forehead or temporal area.  In addition, the Veteran's vagueness in reporting headaches subsequent to the March 1990 injury but clarity in stating that they did not become a problem until more recently also clearly influenced the VA examiner's opinion that the Veteran's headaches are not related to his military service.  The Board notes that, although the Veteran stated in a June 2010 statement that several doctors have stated that his injury is the cause of his present headaches, he has not provided any medical opinion directly from these doctors to contradict that of the VA examiner.  

Finally, the Board notes that the only evidence indicating a relationship exists between the Veteran's current headaches and his military service, especially the injury to the right eyebrow in March 1990, is the Veteran's own lay opinion.   As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his headaches and his military service.

The Veteran's service records show that he had active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  As a result, the Board has also considered the application of 38 C.F.R. § 3.317 in this case.  The Board first observes that the Veteran's headaches are not related to an undiagnosed illness, as the disorder does, in fact, carry a diagnosis.  For the Veteran's headache disorder to be due to an undiagnosed illness, the symptoms would have to be not attributable to another, specific cause.  The undiagnosed illness recognized as being associated with Persian Gulf War service does not cause other diagnosed disorders, but various symptoms for which a diagnosis cannot be determined.  Only if such symptoms are not related to a diagnosed disorder, i.e., head pain not due to chronic headaches, may they be said to be due to undiagnosed illness.  Cervical occipital pain from cervical spinal pathology is not an undiagnosed illness or a medically unexplained chronic multi symptom illness.  The March 2011 VA examiner specifically determined that the Veteran's headache condition had a clear and specific etiology and diagnosis since his history and the current examination was consistent with this diagnosis.  As this disorder has been diagnosed, the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for headaches cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for headaches is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A Skin Disorder (Other than Urticaria)

The Veteran has claimed service connection for "skin cancer face/ear/top of head," which he stated had its onset in October 2007.  See February 2008 application for VA benefits, VA Form 21-526.

Initially, the Board notes that, although the Veteran has claimed service connection for skin cancer, the medical records do not show such a diagnosis.  Rather they show the Veteran is diagnosed to have actinic keratosis versus keratoacanthoma, neither of which is a malignant tumor of the skin.  Consequently, the Board notes that it has expanded the Veteran's claim to one for a skin disorder other than urticaria (claimed as scalp, skin rash with swelling and chicken skin) because service connection has already been established for that disability.  Consequently, although the Board finds that the medical evidence shows the Veteran had a skin disorder other than urticaria so that the criterion for a current disability have been met, the evidence does not show that he has skin cancer.  Thus, the Board finds that neither service connection based upon chronicity in service or continuity of symptomatology since service under 38 C.F.R. § 3.303(b) nor presumptive service connection for a chronic disease under 38 C.F.R. § 3.307 is warranted.  Thus, the Board need only consider service connection based on the totality of the evidence under 38 C.F.R. § 3.303(a).

A review of the service treatment records does not show any complaints of or treatment for lesions of the skin consistent with actinic keratosis or keratoacanthoma.  Rather the records show the Veteran mainly was treated for swelling, rash, welts, itching and insect bites, which has already been associated with the Veteran's service-connected urticaria.  

On the application, the Veteran reported the onset of his "skin cancer" to have been in October 2007.  Although VA treatment records are present for that period, there is no records from either the Primary Care Clinic or Dermatology showing treatment for any skin disorder until August 2008.  In August 2008, the Veteran was seen in Dermatology for what appears to be a follow up visit.  The note indicates the Veteran was a known patient with a history of actinic keratosis.  It indicated that most of the actinic keratoses had improved.  Although the note also indicated the Veteran had a rash on his right and left forearms, the Board notes that this condition is already considered in the service-connected urticaria so is not relevant to the present inquiry.  It was further noted that the Veteran had a pink scaly papule on his left cheek which was assessed to be actinic keratosis and cryosurgery was done.  Follow up in December 2008 again noted a scaly papule with hemorrhagic crust on the left cheek.  The assessment was actinic keratosis and cryosurgery was again performed.  

In July 2009, the Veteran underwent a VA skin diseases examination.  Although the Board acknowledges that this examination was mainly for the Veteran's urticaria, it is significant in that the Veteran did not complain of any skin cancer nor was anything noted on examination.

In February 2010, the Veteran was seen in the VA Primary Care Clinic with complaints of recurring lesion on his left cheek.  It was also noted he had a rash around his hairline that was assessed to be actinic keratosis.  He was referred back to Dermatology, but when seen in April 2010, the lesion on his check had resolved and no rash around his hairline was complained of or noted on examination.  The impression as to the left cheek lesion was resolved actinic keratosis versus small self-healing keratoacanthoma.  On follow up in November 2010, it was noted that the lesion on the left cheek had completely resolved and was no longer bothering the Veteran.

Based upon the evidence, the Board finds that it fails to demonstrate that the Veteran's actinic keratosis versus keratoacanthoma is related to his military service.  Significantly the Veteran reported on his application that this condition's onset was in October 2007, three years after his last discharge from active duty.  The Veteran has not presented argument as to how his claimed "skin cancer" is related to his active military service or any period of active duty for training given that he was in the Navy Reserve.  Furthermore, there is no medical evidence of record relating the Veteran's skin disorder (other than urticaria) to his military service.  

The absence of similar symptoms of the Veteran's present skin disorder (diagnosed essentially as actinic keratosis) in the service treatment records or of persistent symptoms of the disorder at separation, along with the first evidence of the presence of any such disorder being several years later, constitutes negative evidence tending to disprove the assertion by the Veteran that this skin disorder is related to his military service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).

The Board has also considered the application of 38 C.F.R. § 3.317 in this case.  The Board first observes that the Veteran's actinic keratosis versus keratoacanthoma is not related to an undiagnosed illness, as the disorder does, in fact, carry a diagnosis.  For the Veteran's skin disorder to be due to an undiagnosed illness, the symptoms would have to be not attributable to another, specific cause.  The undiagnosed illness recognized as being associated with Persian Gulf War service does not cause other diagnosed disorders, but various symptoms for which a diagnosis cannot be determined.  Only if such symptoms are not related to a diagnosed disorder, i.e., skin problems not due to actinic keratosis versus keratoacanthoma, may they be said to be due to undiagnosed illness.  Actinic keratosis versus keratoacanthoma is not an undiagnosed illness or a medically unexplained chronic multi symptom illness.  The treatment records are clear that the Veteran's skin conditions have a clear and specific etiology and diagnosis.  As this disorder has been diagnosed, the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for a skin disorder other than urticaria cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a skin disorder other than urticaria is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a skin disorder other than urticaria (claimed as dry scalp, skin rash with swelling and chicken skin) is denied.


REMAND

The Board finds that remand of the Veteran's claim for service connection for right ear hearing loss is necessary for additional development.

Initially, the Board notes that VA treatment records show the Veteran underwent a consultation with VA Audiology in October 2007.  Although Audiometry was done and the final results are noted, the actual test results are not part of the treatment records in the claims file.  The treatment note indicates that the audiometry results were to be viewed under "Audiometric Display" in the CPRS TOOLS menu.  Likewise, speech audiometric results were to be viewed by clicking  "Table 1" above the display audiogram.  In order for the Board to have a complete record upon which to review the Veteran's claim, these test results should be associated with the Veteran's claims file on remand.

Finally, the Board notes that the Veteran was not provided a VA examination.  This may have been because the VA Audiology Consult note indicated that audiometric results revealed hearing sensitivity was within normal limits from .25-8 kHz bilaterally and word recognition scores were 96 percent in the right ear and 92 percent in the left ear.  

The service treatment records, however, contain the report of a periodic examination conducted in April 2009 in which it was noted that the Veteran complained of "mild hearing loss/background noise" and the examiner found him to have mild sensorineural hearing loss.  The Board finds that these findings indicate a worsening in the Veteran's hearing acuity between the October 2007 and April 2009 evaluations.  A contemporaneous medical examination may be warranted in service connection claims when, as with hearing loss, the condition is subject to worsening over time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (The duty to assist includes providing the veteran a thorough and contemporaneous examination.).  

Consequently, on remand, the Veteran should be provided a VA audiological examination and medical opinions should be obtained as to whether the Veteran's hearing meets the criteria for a hearing loss disability as set forth in 38 C.F.R. § 3.385 and, if so, if such hearing loss is related to military noise exposure.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file the results of the audiometry test conducted by the Audiology Clinic at the VA Medical Center in Augusta, Georgia, on October 10, 2007.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file must be provided to the examiner for review in conjunction with the examination, and such review should be noted in the examiner's report.

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure during military service as well as before and after service.  For purposes of the examination, the examiner should accept as true the Veteran's exposure to acoustic trauma in Iraq due to large weapons.  After reviewing the file and conducting audiometric testing, the examiner should render a diagnosis as to whether the Veteran has a hearing loss disability for VA purposes as defined in 38 C.F.R. § 3.385.  If so, then the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current hearing loss (whether bilateral or unilateral) are due to acoustic trauma incurred during service.  

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


